--------------------------------------------------------------------------------

Exhibit 10.3
 
The Securities To Which This Agreement Relates Have Not Been Registered Under
The United States Securities Act Of 1933, As Amended (The “1933 Act”) And The
Rules And Regulations Promulgated Thereunder And May Not Be Offered Or Sold
Directly Or Indirectly (A) Within The United States Or To Or For The Account Or
Benefit Of U.S. Persons (As Defined In Regulation S) Except Pursuant To An
Effective Registration Statement As To Such Securities Under, Or An Exemption
From, The Prospectus And Registration Requirements Of The 1933 Act, Or (B) In
the Republic of Hungary Or To Residents Of Republic of Hungary Except Pursuant
To The Applicable Securities Laws And Regulations Or Pursuant To An Exemption
Order Made By The Appropriate Governmental Securities Regulator(S).

 
Subscription Agreement


Dated  DECEMBER 3, 2009 For Reference


By and Between


A.           Power of the Dream Ventures, Inc., a Delaware corporation having
its principal office at 1095 Budapest, Soroksari ut 94-96, Hungary (the
“Company”);


And


B.           The undersigned subscriber [£ a natural person,  £ a trust, £ a
corporation, £ a partnership,  £ other (please specify) ______________________]
having an office or residential address, as the case may be, set forth on the
Signature Page hereto (the “Subscriber”).


Recitals


Whereas, the Company is offering on a no minimum basis (the “Offering”) up to an
aggregate of 55,555 shares (the “Offered Shares”) of its common stock (the
“Common Stock”) in 1 unit of 55,555 Offered Shares at a price of $11,111 per
Unit ($0.2 per Offered Share), or $11,111 in the aggregate.


Whereas, the Company will offer and sell Offered Shares only to investors (i)
who are not “U.S. Persons” as defined in Regulation S as promulgated under the
Securities Act of 1933, as amended (the “1933 Act”) and (ii) who otherwise
satisfy any applicable criteria established by the laws of the jurisdiction in
which they reside.


 
 

--------------------------------------------------------------------------------

 


WHEREAS, the Subscriber desires to purchase from the Company and the Company
desires to sell to the Subscriber the number of Units set forth on the Signature
Page hereof (the “Subscribed for Units”), subject to the terms and conditions
set forth herein.


NOW THEREFORE, in consideration of the recitals and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


AGREEMENTS


1.
Subscription and Purchase of Shares; Closing.



1.1
Definitions.



“1933 Act” shall have the meaning ascribed thereto in the recitals to this
Agreement.


“1934 Act” shall mean the United States Securities Exchange Act of 1934, as
amended.


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person.  For the purposes of this definition, "control," when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of "affiliated," "controlling" and "controlled" have meanings correlative
to the foregoing.


“Agreement” means this Subscription Agreement.


 “Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are closed.


“Closing Date” shall have the meaning ascribed thereto in Section 1.4 hereof.


“Commission” means the Securities and Exchange Commission.


“Common Sock” means shares of the Company's common stock, $0.0001 par value, or
such securities that such stock shall hereafter be reclassified into.


“Company,” shall have the meaning ascribed thereto in the preamble.


“Offered Shares” shall have the meaning ascribed thereto in the recitals to this
Agreement.


“Offering” means the offering of Offered Shares.


 
 

--------------------------------------------------------------------------------

 


“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceed­ing, such as
a deposition), whether commenced or threatened.


“Purchase Price” shall have the meaning ascribed thereto in Section 1.2 hereof.


“SEC Filings” shall have the meaning ascribed thereto in Section 4.5 hereof.


“Subscribed for Units” shall have the meaning ascribed thereto in recitals to
this Agreement.


“US Person” shall have the meaning ascribed thereto in Section 1.5 hereto.


1.2
Subscription and Purchase of Shares.



Subject to the terms and conditions herein set forth, the Subscriber hereby
subscribes for and agrees to purchase from the Company the Subscribed for Units,
at a price per Unit of $11,111, or $0.20 per Offered Share, (the “Purchase
Price”).


1.3
Payment of Purchase Price.



Simultaneously with the execution and delivery of this Agreement by the
Subscriber, the Subscriber shall deliver the Purchase Price by check payable to
the Company or by wire transfer of funds pursuant to wiring instructions
provided by the Company and as set forth on Exhibit 1.3 hereto.


1.4
Closing.



The closing of the purchase and sale of the Subscribed for Units (the “Closing”)
shall take place at the offices of the Company simultaneously with the execution
and delivery of this Agreement by the Company, or at such other time and place
or on such other business day thereafter as the parties hereto may agree (the
“Closing Date”). As soon as practicable following the Closing Date, the Company
will deliver or cause to be delivered a certificate(s) representing the Offered
Shares constituting the Subscribed for Units to the Subscriber against
confirmation of collection of the Purchase Price.


1.5
Limitations of Offering.



The Subscriber acknowledges that the Company is offering and selling the Offered
Shares only to investors (the “Qualified Subscribers”) who are (a) who are not
“US Persons” as that term is defined in Rule 902(o) of the Regulations as
promulgated under the 1933 Act and (b) who otherwise satisfy any applicable
criteria established by the laws of the jurisdiction in which they reside.


 
 

--------------------------------------------------------------------------------

 


1.6          No Minimum Number of Offered Shares Need be Sold.


The Subscriber acknowledges that the Company is offering and selling the Offered
Shares on a no minimum basis, and further acknowledges and understands that
since there is no minimum number of Units to be sold, no proceeds will be held
in an escrow account and all funds will be immediately available to, and for use
by, the Company. Subscriber further acknowledges that he may be the only
investor in the Offering.


2.
Subscriber’s Conditions of Closing.



The Subscriber’s obligation to purchase and pay for the Subscribed for Units is
subject to the satisfaction or waiver of the condition that the representations,
warranties and covenants of the Company set forth in Section 4 hereof shall be
true in all material respects on and as of the Closing Date, except to the
extent of changes caused by the transactions herein contemplated; and, if the
Closing Date is other than the date hereof, the Company shall deliver to
Subscriber a certificate of a duly authorized officer of the Company, dated the
Closing Date, to such effect.


3.
Company’s Conditions of Closing.



The Company’s obligation to sell the Subscribed for Units is subject to the
satisfaction or waiver, on or before the Closing Date, of the conditions
contained in this Section 3.


3.1
Representations, Warranties and Covenants.



The representations, warranties and covenants of the Subscriber set forth in
Section 5 hereof shall be true in all material respects on and as of the Closing
Date.


3.2
Payment of Purchase Price.



The Subscriber shall have purchased and paid for the Subscribed for Units by
delivery of the Purchase Price.


3.3
No Adverse Action or Decision.



There shall be no action, suit, investigation or proceeding pending, or to the
Company’s knowledge, threatened, against or affecting the Company or any of its
properties or rights, or any of its affiliates, associates, officers or
directors, before any court, arbitrator, or administrative or governmental body
that (i) seeks to restrain, enjoin, prevent the consummation of or otherwise
adversely affect the transactions contemplated by this Agreement, or (ii)
questions the validity or legality of any such transaction or seeks to recover
damages or to obtain other relief in connection with any such transaction.


 
 

--------------------------------------------------------------------------------

 


3.4
Compliance with Securities Laws.



The offer and sale of the Subscribed for Units under this Agreement shall have
complied with, and shall not be prohibited by, all applicable requirements of
the 1933 Act or applicable Hungarian Securities Laws (as hereinafter defined).


4.
Representations and Warranties of the Company.



The Company represents, warrants and covenants to the Subscriber that:


4.1
Corporate Existence and Business.



The Company is a Company duly organized, legally existing, and in good standing
under the laws of the State of Delaware with the requisite corporate power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company is currently a development stage start-up
technology company focused on the acquisition and development of intellectual
property and technologies in the Republic of Hungary for commercialization in
international markets. The Company seeks to acquire rights to and interests in
intellectual property and technologies through a variety of methods including,
but not limited to, the direct investment in entities owning or developing the
intellectual property, licensing of the intellectual property or technology, or
a joint venture arrangement to mutually develop and commercialize the
intellectual property or technologies.


4.2
Authorization; Enforcement.



The Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Agreement, and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company. When executed and delivered in accordance with the terms
hereof, this Agreement shall constitute the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application. Anything herein to the
contrary notwithstanding, this Agreement shall not become a binding obligation
of the Company until it has been accepted by the Company as evidenced by its
execution by a duly authorized officer.


4.3
Agreement Not in Conflict.



The execution and delivery of this Agreement by the Company and the completion
of the transactions contemplated hereby do not and will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under (whether after notice or lapse of time or both): (A)
any statute, rule or regulation applicable to the Company; (B) the charter
documents, by-laws or resolutions of the Company which are in effect at the date
hereof; (C) any mortgage, note, indenture, contract, agreement, instrument,
lease or other document to which the Company is a party or by which it is bound;
or (D) any judgment, decree or order binding the Company or, to the best of its
knowledge, information and belief, the property or assets of the Company.


 
 

--------------------------------------------------------------------------------

 


4.4           Authorized and Outstanding Capital Stock.


The Company’s authorized capital stock consists of 250,000,000 shares of Common
Stock, and 10,000,000 preferred shares, $0.0001 par value. As of the Reference
Date there were 48,740,181 shares of our common stock issued and outstanding and
no shares of preferred stock issued and outstanding.  If all of the Offered
Shares are sold there will be an aggregate of 48,795,736 shares of Common Stock
issued and outstanding.


4.5           Reporting Issuer Status.


The Company has a reporting obligation under Section 12(g) of the 1934 Act and
is required to file current, quarterly and annual reports with the Commission on
forms 8-K, 10-QSB and 10-KSB (collectively, the “SEC Filings”). The filed
material may be inspected and copied at the Public Reference Room maintained by
the Commission at 100 F Street, N.E., Washington, D.C. 20549. You can obtain
information about operation of the Public Reference Room by calling the
Commission at 1-800-U.S. The Commission also maintains an Internet site that
contains reports, proxy and information statements, and other information
regarding issuers that file electronically with the U.S.  Securities & Exchange
Commission at http://www.sec.gov. Copies of such material can be obtained from
the public reference section of the U.S.  Securities & Exchange Commission at
prescribed rates. The Company is current in its filings with the Commission.


4.6           Market for the Company’s Common Stock.


The company’s common stock currently trades on the OTCBB (Over the Counter
Bulletin Board) in the United States under the ticker symbol PWRV.


5.
Representations, Warranties and Acknowledgements of Subscriber.



The Subscriber represents, warrants and covenants to the Company that:


5.1
Organization; Authority.



The Subscriber has the requisite power and authority to enter into and to
consummate the transactions contemplated hereby and to carry out its obligations
hereunder.  The Subscriber:


(a)           if a company, trust, partnership, qualified plan or other entity,
further warrants and represents that it is duly incorporated or formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization and is authorized and qualified to become a holder of the
Subscribed for Units, the person signing this Agreement on behalf of such entity
has been duly authorized to execute and deliver this agreement, and the
acquisition of the Subscribed for Units by the Subscriber and the consummation
by the Subscriber of the transactions contemplated hereby have been duly
authorized by all necessary action to be taken on the part of the Subscriber;


 
 

--------------------------------------------------------------------------------

 


(b)           if not an individual, further warrants and represents that it has
the requisite power, authority and legal capacity to execute and deliver this
Subscription Agreement, to perform all of its obligations hereunder and to
undertake all actions required of the Subscriber hereunder, and all necessary
approvals of its directors, partners, shareholders, trustees or otherwise (as
the case may be) with respect to such matters have been given or obtained; and


(c)           in any case, represents and warrants that this Agreement has been
duly executed and delivered by the Subscriber and constitutes a valid and
legally binding obligation of the Subscriber, enforceable against the
Subscriber, in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity. The entering into of this Agreement and the
transactions contemplated hereby will not result in a violation of any of the
terms or provisions of any law applicable to the Subscriber, or any of the
Subscriber’s charter documents, or of any agreement to which the Subscriber is a
party or by which it is bound.


5.2
Acquisition of Offered Shares for Investment.



The Subscriber is acquiring the Subscribed for Units as principal for its own
account for investment purposes only and not with a view to or for distributing
or reselling the Subscribed for Units or any part thereof or interest therein.
Except as otherwise disclosed in writing to the Company, the Subscriber is not
acting jointly or in concert with any other person or company for the purposes
of acquiring any of the Offered Shares.


5.3
Experience of Subscriber.



The Subscriber either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating and assessing the merits and risks of the
prospective investment in the Subscribed for Units, and has so evaluated the
merits and risks of such investment and has determined that the Subscribed for
Units are suitable to investment for him.


5.4
Ability of Subscriber to Bear Risk of Investment.



The Subscriber acknowledges that the purchase of the Subscribed for Units is a
highly speculative investment, involving a high degree of risk and the
Subscriber is able to bear the economic risk of an investment in the Subscribed
for Units; and, at the present time, is able to afford a complete loss of such
investment.


5.5
No Conflict or Violation.



The execution, delivery, and performance of this Agreement by Subscriber and the
consummation by Subscriber of the transactions contemplated hereby will not
conflict with or result in a default under the terms of any material contract,
agreement, obligation or commitment applicable to Subscriber. The execution,
delivery and performance by the Subscriber of this Subscription Agreement and
the completion of the transaction contemplated hereby do not and will not result
in a violation of any law, regulation, order or ruling applicable to the
Subscriber, and do not and will not constitute a breach of or default under any
of the Subscriber’s charter documents (if the Subscriber is not a natural
person) or any agreement to which the Subscriber is a party or by which it is
bound.


 
 

--------------------------------------------------------------------------------

 


5.6
Regulation S Representations, Acknowledgements and Warranties.



The Subscriber represents, warrants, acknowledges, and covenants to the Company,
that:


(a)           he is not a “US Person” as that term is defined in Rule 902 of
Regulation S;


(b)           the Subscribed for Units are being offered and sold in reliance on
the exemptions from the registration requirements of the 1933 Act provided by
the provisions of Regulation S as promulgated under the 1933 Act, and that the
Subscribed for Units may not be resold in the United States or to a US Person as
defined in Regulation S, except pursuant to an effective registration statement
or an exemption from the registration provisions of the 1933 Act as evidenced by
an opinion of counsel acceptable to the Company, and that in the absence of an
effective registration statement covering the Subscribed for Units or an
available exemption from registration under the 1933 Act, the Subscribed for
Units must be held indefinitely. The Subscriber further acknowledges that this
Agreement is not intended as a plan or scheme to evade the registration
requirements of the 1933 Act;


(c)           he is a resident of the country set forth on the signature page
hereto;


(d)           he is not, and on the Closing Date will not be, an affiliate of
the Company;


(e)           all offers and sales of the Subscribed for Units shall be made in
compliance with all applicable laws of any applicable jurisdiction and,
particularly, in accordance with Rules 903 and 904, as applicable, of Regulation
S or pursuant to registration of the Subscribed for Units under the 1933 Act or
pursuant to an exemption from registration.  In any case, none of the Subscribed
for Units have been and will be offered or sold by the Subscriber to, or for the
account or benefit of a U.S. Person or within the United States until after the
end of a six month period commencing on the date on which this Agreement is
accepted by the Company (the “Distribution Compliance Period”), except pursuant
to an effective registration statement as to the Subscribed for Units or an
applicable exemption from the registration requirements of the 1933 Act;


(f)            the Subscribed for Units have not been offered to the Subscriber
in the United States and the individuals making the decision to purchase the
Subscribed for Units and executing and delivering this Agreement on behalf of
the Subscriber were not in the United States when the decision was made and this
Agreement was executed and delivered;


(g)           he will not engage in any activity for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for any of the Shares;


(h)           neither the Subscriber nor any of his affiliates will directly or
indirectly maintain any short position, purchase or sell put or call options or
otherwise engage in any hedging activities in any of the Subscribed for Units or
any other securities of the Company until after the end of the Distribution
Compliance Period, and acknowledges that such activities are prohibited by
Regulation S.


 
 

--------------------------------------------------------------------------------

 
 
5.7
Transfer Restrictions.



(a)           The Subscriber acknowledges that the certificates representing the
Offered Shares, shall bear a legend substantially as follows:
 

“THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER AND MAY NOT BE OFFERED OR SOLD
DIRECTLY OR INDIRECTLY (A) WITHIN THE UNITED STATES OR TO OR FOR THE ACCOUNT OR
BENEFIT OF U.S. PERSONS (AS DEFINED IN REGULATION S) EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER, IN COMPLIANCE WITH
REGULATION S AND/OR OTHER APPLICABLE EXEMPTION FROM, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT, OR (B) IN REPUBLIC OF HUNGARY OR TO RESIDENTS OF
REPUBLIC OF HUNGARY EXCEPT PURSUANT TO APPLICABLE SECURITIES LAWS AND
REGULATIONS IN EACH CASE AS EVIDENCED BY AN OPINION OF COUNSEL ACCEPTABLE TO THE
COMPANY.”

 
(b)           The Subscriber understands and acknowledges that the Company has
the right not to record a purported transfer of the Subscribed for Units,
without the Company being satisfied that such transfer is exempt from or not
subject to (a) registration under the U.S. 1933 Act and any applicable state
securities laws, and (b) the registration and prospectus requirements under
Hungarian Securities Laws.


(c)           In addition to resale restrictions imposed under U.S. federal
securities law, there are additional restrictions on the Subscriber’s ability to
resell the Subscribed for Units under applicable Hungarian Securities Law.


(d)           The Subscriber understands and acknowledges that the Company is
not obligated to file and has no present intention of filing any registration
statement or prospectus in respect of re-sales of the Subscribed for Units with
the SEC in the United States or with any of the provincial securities regulatory
authorities in Republic of Hungary.


(e)           The Subscriber confirms that it has been advised to consult its
own legal and financial advisors with respect to the suitability of the
Subscribed for Units as an investment for the Subscriber and the resale
restrictions (including “hold periods”) to which the Subscribed for Units will
be subject under applicable securities legislation and confirms that no
representation has been made to the Subscriber by or on behalf of the Company
with respect thereto.


(f)           The Subscriber will not resell any Subscribed for Units except in
accordance with the provisions of applicable securities legislation and stock
exchange rules.


 
 

--------------------------------------------------------------------------------

 


5.8
No Offering Memorandum.



(a)           The Subscriber acknowledges that it has reviewed the description
of the Company’s business.


(b)           The Subscriber acknowledges that the offering is being conducted
without delivery of an offering memorandum and that it has not relied on any
oral representation, warranty or information in connection with the offering of
the Subscribed for Units by the Company, or any officer, employee, agent,
affiliate or subsidiary of the Company.


5.9
No Approval by Regulatory Authority.



The Subscriber understands that no securities commission, stock exchange,
governmental agency, regulatory body or similar authority has made any finding
or determination or expressed any opinion with respect to the merits of an
investment in Offered Shares of which the Subscribed for Units are a part.


5.10
No Representation as to Value of Offered Shares.



The Subscriber confirms that neither the Company nor any of its directors,
employees, officers, consultants, agents or affiliates, has made any
representations (written or oral) to the Subscriber regarding the future value
of the Offered Shares and acknowledges and confirms that no representation has
been made to the Subscriber with respect to the listing of the Offered Shares on
any exchange or that application has been or will be made for such listing. In
making its investment decision with respect to the Subscribed for Units, the
Subscriber has relied solely upon publicly available information relating to the
Company and the written representation made by or on behalf of the Company
herein.


5.11
No Advertisement.



The Subscriber is not and has not become aware of any advertisement in printed
public media or on radio, television or other form of communication (including
electronic display such as the Internet) with respect to the Offering.


5.12
Conditional Sale.



The Subscriber understands that the sale and delivery of the Subscribed for
Units is conditional upon such sale being exempt from the registration and
prospectus requirements under applicable securities legislation or upon the
issuance of such orders, consents or approvals as may be required to permit such
sale and delivery without complying with such requirements. If required under
applicable securities legislation or regulatory policy, or by any securities
commission, stock exchange or other regulatory authority, the Subscriber will
execute, deliver, file and otherwise assist the Company in filing such reports,
undertakings and other documents with respect to the issue of the Subscribed for
Units.


 
 

--------------------------------------------------------------------------------

 


5.13
No Joint Action.



Except as disclosed in writing to the Company, the Subscriber does not act
jointly or in concert with any other person or company for the purposes of
acquiring the Subscribed for Units.


5.14
Tax Consequences.



The Subscriber understands that the investment in the Subscribed for Units may
have tax consequences under applicable taxation laws, that it is the sole
responsibility of the Subscriber to determine and assess such tax consequences
as may apply to its particular circumstances, and the Subscriber has not
received and is not relying on the Company for any tax advice whatsoever.


5.15
Legal Advice.



The Subscriber understands that he, she or it is responsible for obtaining such
legal advice as he, she or it considers appropriate in connection with the
execution and delivery of this Subscription Agreement and the purchase of the
Subscribed for Units.


5.16
Risk Acknowledgement.



The Subscriber acknowledges that he, she or it has reviewed the Risk Factors and
that the purchase of the Shares is a speculative investment involving
substantial business and market risks.


6.
Reliance and Indemnification.



6.1
Reliance and Timeliness.



The Subscriber understands and acknowledges that (i) the Offered Shares are
being offered and sold to the Subscriber without registration under the
Securities Act or applicable Hungarian securities laws in a private placement
that is exempt from the registration provisions of the Securities Act and/or the
requirements of applicable Hungarian securities laws and (ii) the availability
of such exemption, depends in part on, and the Company will rely upon, the
accuracy and truthfulness of, the foregoing representations and warranties and
the Subscriber hereby consents to such reliance. The Subscriber agrees that the
representations, warranties and covenants of the Subscriber contained herein (or
in any Representation Letter executed and delivered by the Subscriber pursuant
to the provisions hereof) shall be true and correct both as of the execution of
this Subscription Agreement and as of the Closing Date, and shall survive the
completion of the distribution of the Offered Shares.  The Subscriber hereby
agrees to notify the Company immediately of any change in any representation,
warranty, covenant or other information relating to the Subscriber contained in
this Agreement which takes place prior to Closing.


6.2
Indemnification.



The Subscriber agrees to indemnify the Company, and each of its officers,
directors, employees, consultants and agents from and against all losses,
claims, costs, expenses, damages or liabilities that any of them they may suffer
or incur as a result of or in connection with their reliance on such
representations, warranties and covenants. The Subscriber acknowledges and
agrees that the Company acts as trustee of the Subscriber’s covenants hereunder
for each of its officers, directors, employees, consultants and agents entitled
to indemnity hereunder and shall be entitled to enforce such covenants on behalf
of such persons.


 
 

--------------------------------------------------------------------------------

 


7.
Miscellaneous.



7.1
Amendment; Waivers.



No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by both the Company and the
Subscriber; or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.


7.2
Survival of Representations and Warranties.



All representations, warranties and agreements contained herein or made in
writing by or on behalf of any party to this Agreement in connection herewith
shall survive the execution and delivery of this Agreement.


7.3
Successors and Assigns; No Third Party.



All covenants and agreements in this Agreement contained by or on behalf of the
parties hereto shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns and, to the extent provided in this
Agreement.


7.4
Notices.



Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 4:30 p.m. (New York Time) on a business day,
(ii) the business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in the this Agreement later than 4:30 p.m. (New York Time) on any date
and earlier than 11:59 p.m. (New York Time) on such date, (iii) the business day
following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:


If to the Company:
Power of the Dream Ventures, Inc.



1095 Budapest
Soroksari ut 94-96
Hungary
Telephone:
+36-1-456-6061

Facsimile:
+36-1-456-6062



 
 

--------------------------------------------------------------------------------

 


If to the Subscriber:  At the address set forth below the Subscriber’s name on
the signature page hereto; or, such other address as may be designated in
writing hereafter, in the same manner, by such party.


7.5
Headings.



The headings herein are inserted for convenience only and do not constitute a
part of this Agreement.  Whenever the context requires, the gender of any word
used in this Agreement includes the masculine, feminine or neuter, and the
number of any word includes the singular or plural. Unless the context otherwise
requires, all references to articles and sections refer to articles and sections
of this Agreement, and all references to schedules are to schedules attached
hereto, each of which is made a part hereof for all purposes. The descriptive
headings of the several articles and sections of this Agreement are inserted for
purposes of reference only, and shall not affect the meaning or construction of
any of the provisions hereof.


7.6
Governing Law; Consent to Jurisdiction.



The corporate laws of the State of Delaware shall govern all issues concerning
the relative rights of the Company and its shareholders. All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, for the adjudication
of any dispute hereunder or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


7.7
Remedies.



In addition to being entitled to exercise all rights provided herein or granted
by law, including recovery of damages, the Subscriber will be entitled to
specific performance of the obligations of the Company hereunder. The Company
and the Subscriber agree that monetary damages would not be adequate
compensation for any loss incurred by reason of any breach of its obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.


 
 

--------------------------------------------------------------------------------

 


7.8
Entire Agreement.



This Agreement and the other writings referred to herein or delivered pursuant
hereto contain the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous arrangements
or understandings with respect thereto.


7.9
Severability.



Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and the parties will attempt to agree upon a valid and
enforceable provision which shall be a reasonable substitute therefore, and upon
so agreeing, shall incorporate such substitute provision in this Agreement.  Any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


7.10
Counterparts.



This Agreement may be executed in any number of counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.


7.11
Fees and Expenses.



Except as otherwise provided herein, each of the parties hereto shall pay its
own fees and expenses, including attorney fees, in connection with the
transactions contemplated by this Agreement.


7.12
English Language.



The Subscriber acknowledges that it has consented to and requested that all
documents evidencing or relating in any way to the sale of the Offered Shares,
of which the Subscribed for Units are part, be drawn up in the English language
only.


7.13
Knowledge.



As used in this Agreement, the term “knowledge” of any person or entity shall
mean and include (i) actual knowledge and (ii) that knowledge which a reasonably
prudent business person could have obtained in the management of his or her
business affairs after making due inquiry and exercising due diligence which a
prudent business person should have made or exercised, as applicable, with
respect thereto.


 
 

--------------------------------------------------------------------------------

 


7.14
Currency.



All dollar references herein are to U.S. dollars unless otherwise indicated.




The remainder of this page is left intentionally blank.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto caused this Agreement to be duly executed
as of the dates set forth below.





     
Date the Subscription:   December 3, 2009
             
Number Of Subscribed for Units:
1
(Name of Subscriber – please print)
           
Price Per Unit: $11,111
By:
         
Authorized Signature
 
Aggregate Consideration:
$11,111
             
Paid by  □ Check    X  Wire Transfer
(Official Capacity or Title – please print)
                       
(Subscriber’s Address including Country of Residence)
(Please print name of individual whose signature appears above if different than
the name of the subscriber printed above.)
                             
(Telephone Number)/(Facsimile Number)
               
Tax Identification Number:
 
Email Address:

 
ACCEPTANCE


The Company hereby accepts the above subscription for the Subscribed for Units
effective the       day of November 2009.
 


Power of the Dream Ventures, Inc.
 
Address:
Power of the Dream Ventures, Inc.
By:
     
1095 Budapest
Name: Viktor Rozsnyay
   
Soroksari ut 94-96
Title: President and CEO
   
Hungary
       
Telephone: +36-1-456-6061
       
Fax: +36-1-456-6062



 
 

--------------------------------------------------------------------------------

 


Exhibit 1.3




WIRE TRANSFER INFORMATION




Remit U.S. Dollar Wire Payments to:


Name of the acct:
Vidatech Kft.

Acct no:
HU15-10104167-57302700-01000993

Name of the Bank:
Budapest Bank

1138 Budapest
Vaci ut 188
Bank Swift no:
BUDAHUHB



Or


Remit (Hungarian forint) Wire Payments to:


Name of the acct:
Vidatech Kft.

Acct no:
HU70-10104167-57302700-01000003

Name of the Bank:
Budapest Bank

1138 Budapest
Vaci ut 188
Bank Swift no:
BUDAHUHB

 
 

--------------------------------------------------------------------------------